Case 9:19-cr-80030-WPD Document 128 Entered on FLSD Docket 04/25/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 19-80030-CR-DIMITROULEAS/MATTHEWMAN


  UNITED STATES OF AMERICA

  vs.

  PHILLIP BRAUN, and
  BLACKSTONE LABS, LLC, et al.,

              Defendants.
  ___________________________________/


              GOVERNMENT’S EXHIBIT LIST FOR APRIL 22, 2019 GARCIA HEARING

        1.    Nov. 6, 2015 Complaint, Hi-Tech Pharmaceuticals, Inc. et al v. IronMag Labs, LLC,
              and Robert DiMaggio, Docket No. 1:15-cv-3887-RWS (N.D. Ga.)
        2.    May 3, 2016 Email from PJ Braun
        3.    Aug. 17, 2016 Email from David Winsauer
        4.    Aug. 6, 2016 Email from htpharmac@aol.com
        5.    Aug. 23, 2016 Text Messages with Phillip Braun, David Winsauer, and Richard “JR”
              Newton
        6.    Aug. 13, 2016 Email from PJ Braun
        7.    Aug. 15, 2014 Email from Blackstone Labs Customer Support [Exhibit Not Admitted]
        8.    Aug. 29, 2014 Email to Blackstone Labs Customer Support [Exhibit Not Admitted]
        9.    Sept. 15, 2014 Email to Blackstone Labs Customer Support [Exhibit Not Admitted]
        10.   Jan 19, 2015 Email to Blackstone Labs Customer Support
        11.   Jan. 19, 2015 Email from Christopher Herron
        12.   Feb. 3, 2015 Email from Blackstone Labs Customer Support
        13.   Mar. 11, 2015 Email to Christopher Herron
        14.   April 20, 2015 Email from Christopher Herron
        15.   April 23, 2015 Email from Howard Gaines
        16.   April 29, 2015 Email from Christopher Herron/FDA Warning Letter
        17.   June 9, 2015 Email to Christopher Herron
        18.   July 27, 2015 Email from Christopher Herron
        19.   Aug. 19, 2015 Email from PJ Braun
        20.   Oct. 21, 2015 Email from Blackstone Labs
        21.   Oct. 29, 2015 Email to Christopher Herron
        22.   Dec. 2, 2015 Email to Christopher Herron
        23.   Jan. 28, 2017 Email from Christopher Herron/Email to cs@blackstonelabs.com
        24.   Jan. 9, 2015 Email from Aaron Clark
        25.   Feb. 10, 2015 Email from Luis Maldonado
        26.    Feb. 16, 2015 Email from James Boccuzzi

                                                  1
Case 9:19-cr-80030-WPD Document 128 Entered on FLSD Docket 04/25/2019 Page 2 of 2



     27.   Mar. 23, 2015 Email from Aaron Singerman
     28.   Mar. 25, 2015 Email from Aaron Clark
     29.   June 28, 2015 Email from Aaron Clark
     30.   June 28, 2015 Email from Aaron Clark (continuation)
     31.   Sept. 24, 2015 Email from Aaron Clark
     32.   Oct. 28, 2015 Email from Ashley Ventrella
     33.   Mar. 23, 2015 Email from Grant Roberts
     34.   April 6, 2015 Email to Aaron Singerman
     35.   June 14, 2015 Email from Aaron Singerman
     36.   Feb. 23, 2016 Email from Grant Roberts
     37.   Aug. 10, 2016 Email to Grant Roberts
     38.   Sept. 2, 2016 Email from Matthew Rossi




  Dated: April 25, 2019

                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY

                                            GUSTAV EYLER
                                            ACTING DIRECTOR
                                            CONSUMER PROTECTION BRANCH
                                            U.S. DEPARTMENT OF JUSTICE


                                                    /s/ Alistair Reader
                                            ALISTAIR F. A. READER
                                            Court ID A5502377
                                            DAVID A. FRANK
                                            Court ID A5500486
                                            Trial Attorneys
                                            450 Fifth Street, NW, Suite 6400-South
                                            Washington, DC 20001
                                            Alistair.F.Reader@usdoj.gov
                                             (202) 353-9930
                                            David.Frank@usdoj.gov
                                            (202) 307-0061
                                            (202) 514-8742 (facsimile)




                                               2
